Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of May
31, 2011, by and between AMBASSADORS GROUP, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 30, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.  Section 1.1 (a) is hereby amended by deleting "May 31, 2011" as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date "June 1, 2014," with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of May 31, 2011
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.


2.  Section 1.2 (a) is hereby deleted in its entirety, and the following
substituted therefor:


“(a)           Interest.  The outstanding principal balance of each credit
subject hereto shall bear interest, and the amount of each drawing paid under
any Letter of Credit shall bear interest from the date such drawing is paid to
the date such amount is fully repaid by Borrower, at the rate of interest set
forth in each promissory note or other instrument or document executed in
connection therewith.”


3.  Section 1.3 is hereby deleted in its entirety, and the following substituted
therefor:


“SECTION 1.3.                            COLLECTION OF PAYMENTS.  Borrower
authorizes Bank to collect all interest and fees due under Line of Credit by
charging Borrower's deposit account number 4121391288 with Bank, or any other
deposit account maintained by Borrower with Bank, for the full amount
thereof.  Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.”


4.  Section 4.9 is hereby deleted in its entirety, and the following substituted
therefor:
 
 
 

--------------------------------------------------------------------------------

 


    “SECTION 4.9.                             FINANCIAL CONDITION.  Maintain
Borrower’s financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):


(a)           Tangible Net Worth not less than $50,000,000.00 at any time, with
“Tangible Net Worth” defined as the aggregate of total stockholders’ equity less
any intangible assets.


(b)           Net income after taxes not less than $4,000,000.00 on a trailing
4-quarter basis, determined as of each fiscal quarter end.


(c)           Deployable Cash not less than $0.00 at any time, with “Deployable
Cash” defined as cash and cash equivalents, available for sale securities,
prepaid program costs and expenses minus participant deposits, accounts payable,
accrued expenses, and other short-term liabilities (excluding deferred taxes)
and the current portion of long-term capitalized lease payments.”


5.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


6.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.          


 

 AMBASSADORS GROUP, INC.  WELLS FARGO BANK,
  NATIONAL ASSOCIATION
 
By:/s/Anthony F. Dombrowik
 
                                                                    
 
By:/s/Thomas Thoen
   Anthony F. Dombrowik  Thomas Thoen  Chief Financial Officer  Relationship
Manager

 
                                                                                                                                                    


